CASE 0:18-cv-02301-JRT-KMM Document 90-3 Filed 03/27/20 Page 1 of 4




    EXHIBIT 3
           CASE 0:18-cv-02301-JRT-KMM Document 90-3 Filed 03/27/20 Page 2 of 4




SHERBURNE COUNTY SHERIFF'S OFFICE                                                                   NUMBER 25.02
SHERBURNE COUNTY JAIL POLICY AND PROCEDURE MANUAL                                                     011917

TITLE: Suicidal Inmates/Detainees                                                                       PAGE 1 OF 3

Policy:           Special precautions will be taken by the Sherburne County jail staff to ensure the health and
                  well-being of an inmate/detainee who is displaying suicidal tendencies.

Purpose:          To ensure the Sherburne County Jail will demonstrate appropriate precautions to prevent
                  inmates/detainees from taking their own lives.

Reference:        ACA Standards 4-ALDF-2A-52, 4C-32, 4C-33

Definition:       Continuing or Continuous Observation – For the purpose of this policy, observation through a
                  combination of monitoring with in-person checks and closed circuit television while being
                  housed/held in a booking holding cell/room.

Procedures:

.01       A suicide prevention program is approved by the health authority and reviewed by the facility or
          program administrator. It includes specific procedures for handling intake, screening, identifying and
          supervising of a suicide-prone inmate/detainee and is signed and reviewed annually. (4-ALDF-4C-32)

          A.      The plan includes staff and inmate/detainee critical incident debriefing that covers the
                  management of suicidal incidents, suicide watch and death of an inmate/detainee or staff
                  member.

          B.      The plan ensures a review of critical incidents by administration, security and health services.

          C.      All staff with responsibility for inmate/detainee supervision are trained on an annual basis in the
                  implementation of the program. Training includes but is not limited to:

                  1.      Identifying the warning signs and symptoms of impending suicidal behavior;

                  2.      Understanding the demographic and cultural parameters of suicidal behavior, including
                          incidence and variations in precipitation factors;

                  3.      Responding to suicidal and depressed inmates/detainees;

                  4.      Communicating between correctional and health care personnel;

                  5.      Using referral procedures;

                  6.      Housing observation and suicide-watch level procedures; and

                  7.      Follow-up monitoring of inmates/detainees who make a suicide attempt.




                                                                                                        pÜÉêÄìêåÉ==ORRM==
        CASE 0:18-cv-02301-JRT-KMM Document 90-3 Filed 03/27/20 Page 3 of 4




SHERBURNE COUNTY SHERIFF'S OFFICE                                                                  NUMBER 25.02
SHERBURNE COUNTY JAIL POLICY AND PROCEDURE MANUAL

TITLE: Suicidal Inmates/Detainees                                                                     PAGE 2 OF 3

.02   If anyone (i.e., jail staff, other inmates/detainees, ministers, teachers, volunteers, etc.) reports a suicidal
      tendency in an inmate/detainee, or an inmate/detainee makes suicidal comments or displays suicidal
      behavior that inmate will be treated as a high suicide risk. Upon this discovery, the on-duty Jail Sergeant
      shall be notified.

      A.      The inmate/detainee shall be placed on a 15 minute special watch by the Sergeant and remain
              under continuing or continuous observation by staff. (4-ALDF-2A-52)

      B.      The on-duty Sergeant shall notify medical staff of the initiation of the fifteen (15) minute special
              watch.

              1.       If there is no medical staff in the facility (overnights), The Sergeant shall brief the
                       medical staff on the situation and relay any medical/mental health information or
                       concerns. At this time, the medical staff will inform the Sergeant of any further action
                       needed.

      C.      Medical staff or a Jail Supervisor shall talk to and assess the suicidal inmate/detainee.

              1.       If there is any indication of the inmate/detainee threatening/attempting to hurt
                       themselves, the fifteen (15) minute special watch shall continue with the inmate being
                       placed on full suicide restrictions.

.03   If at any point it is determined by the Jail Supervisor or a medical/mental health professional that the
      standard jail issued clothing presents a safety/security or a medical risk, the inmate/detainee is supplied
      with a security garment (Kevlar gown) that promotes safety and prevents humiliation and degradation.
      (4-ALDF-4C-33)

      A.      Prior to being placed in a Kevlar gown, the inmate/detainee shall be strip searched, when
              practicable.

      B.      Kevlar gowns and blankets are kept in booking.

              1.       For cleaning instructions, see the tag on the Kevlar gown and blanket.

      C.      The cell shall be searched prior to placing the inmate/detainee in that cell.

      D.      The inmate/detainee shall be housed in the appropriate observation cell.

      E.      Diet order shall be placed with the kitchen for the appropriate type of alternative meal service.

      F.      Follow clinic recommendations regarding special precautions unless the safety and security of
              the facility dictate otherwise.




                                                                                                       pÜÉêÄìêåÉ==ORRN==
        CASE 0:18-cv-02301-JRT-KMM Document 90-3 Filed 03/27/20 Page 4 of 4



SHERBURNE COUNTY SHERIFF'S OFFICE                                                                 NUMBER 25.02
SHERBURNE COUNTY JAIL POLICY AND PROCEDURE MANUAL

TITLE: Suicidal Inmates/Detainees                                                                    PAGE 3 OF 3

      G.      The on-duty Jail Sergeant will notify ICE of any detainee requiring special housing for suicide risk.

      H.      Jail staff shall make a visual check of the inmate/detainee every fifteen (15) minutes and
              document the inmates/detainees behavior in jail activity log for the duration of the watch.

       I.     The Jail Sergeant shall make an entry in the jail activity log at the start of each shift documenting
              the status of the watch.

.04   Prior to the end of their shift, each officer that was involved in placing the inmate/detainee in the Kevlar
      gown shall complete an incident or continuation report using report type “Inmate Placed in Gown”.

.05   Inmates/detainees will remain on full suicide watch until the medical provider or the mental health
      specialist deems otherwise.

.06   Discontinuation of a fifteen (15) minute watch must be documented.




                                                                                                     pÜÉêÄìêåÉ==ORRO==
